DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Joe McKinney Muncy on 9/09/2022.

The application has been amended as follows: 

CLAIMS 
	Claims 11, 16, 19 and 21 have been amended as follows.

11. (Currently Amended) The optical member driving mechanism as claimed in claim 1, wherein the sizes of the plurality of protruding portions are different.

16. (Currently Amended) The optical member driving mechanism as claimed in claim 14, wherein when viewed in a direction that is perpendicular to [[the]] a direction of arrangement of the first optical member and the optical member, the first optical member and the optical member do not overlap.
19. (Currently Amended) The optical member driving mechanism as claimed in claim 17, wherein the first portion further comprises a frame disposed between the housing and the base, the frame has a light-shielding structure, and when viewed in [[the]] a direction of arrangement of the first optical member and the optical member, the light-shielding structure and the opening at least partially overlap.

21. (Currently Amended) The optical member driving mechanism as claimed in claim 1, wherein the metallic layer and the plurality of protruding portions are formed of [[the]] a same material.

Reasons for Allowance
Claims 1-9, 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fail to show or fairly suggest an optical member driving mechanism, comprising:
a matrix structure, disposed on the first portion, corresponding to a second light, and 
wherein the matrix structure comprises: a metallic layer; an insulating layer on the metallic layer, and a plurality of protruding portions on the insulating layer, in combination with other claim limitations.

Claims 2-9, 11-21 are allowed as being dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        9/09/2022